
	

114 HR 4944 IH: To modify the boundary of Voyageurs National Park in the State of Minnesota, and for other purposes.
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4944
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Nolan introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To modify the boundary of Voyageurs National Park in the State of Minnesota, and for other
			 purposes.
	
	
		1.Modification of Voyageurs National Park
			(a)Boundaries
 (1)In generalSection 102(a) of Public Law 91–661 (16 U.S.C. 160a–1(a)) is amended— (A)in the first sentence, by striking the drawing entitled and all that follows through February 1969 and inserting the map entitled Voyageurs National Park, Proposed Land Transfer & Boundary Adjustment, numbered 172/80,056, and dated June 2009; and
 (B)in the second and third sentences, by striking drawing each place it appears and inserting map. (2)Technical correctionsSection 102(b)(2)(A) of Public Law 91–661 (16 U.S.C. 160a–1(b)(2)(A)) is amended—
 (A)by striking paragraph (1)(C) and (D) and inserting subparagraphs (C) and (D) of paragraph (1); and (B)in the second proviso, by striking paragraph 1(E) and inserting paragraph (1)(E).
 (b)Land acquisitionsSection 201 of Public Law 91–661 (16 U.S.C. 160b) is amended— (1)by striking the section designation and heading and all that follows through (a) The Secretary and inserting the following:
					
						201.Land acquisitions
							(a)Authorization
 (1)In generalThe Secretary; (2)in subsection (a)—
 (A)in the second sentence, by striking When any tract of land is only partly within such boundaries and inserting the following:  (2)Certain portions of tracts (A)In generalIn any case in which only a portion of a tract of land is within the boundaries of the park;
 (B)in the third sentence, by striking Land so acquired and inserting the following:  (B)Exchange (i)In generalAny land acquired pursuant to subparagraph (A);
 (C)in the fourth sentence, by striking Any portion and inserting the following:  (ii)Portions not exchangedAny portion;
 (D)in the fifth sentence, by striking Any Federal property and inserting the following:  (C)Transfers of Federal propertyAny Federal property; and
 (E)by striking the last sentence and inserting the following:  (D)Administrative jurisdictionEffective beginning on the date of enactment of this subparagraph, there is transferred to the National Park Service administrative jurisdiction over—
 (i)any land managed by the Bureau of Land Management within the boundaries of the park, as depicted on the map described in section 102(a); and
 (ii)any additional public land identified by the Bureau of Land Management as appropriate for transfer within the boundaries of the park.
								(E)Land owned by State
 (i)Donations and exchangesAny land located within or adjacent to the boundaries of the park that is owned by the State of Minnesota (or a political subdivision of the State) may be acquired by the Secretary only through donation or exchange.
 (ii)RevisionOn completion of an acquisition from the State under clause (i), the Secretary shall revise the boundaries of the park to reflect the acquisition.; and
 (3)in subsection (b), by striking (b) In exercising his and inserting the following:  (b)Offers by individualsIn exercising the.
				
